EXHIBIT 10.1

 

Identification of Categories of Criteria under the 2003 Senior Executive
Incentive Plan

On March 30, 2005, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Iron Mountain Incorporated (the “Company”)
established the categories of criteria to determine the 2005 bonus, payable in
2006, to the Chief Executive Officer of the Company under the Company’s 2003
Senior Executive Incentive Plan. The categories of criteria, are as follows: (1)
Gross Revenue Achievement, (2) Achievement of Corporate Goal (Contribution
Attainment (Operating Income Before Depreciation and Amortization (OIBDA))) and
(3) Achievement of Other Corporate Goals. The category “Achievement of Other
Corporate Goals” includes various initiatives of the Company. The bonus may be
reduced in the discretion of the Compensation Committee, after consultation with
the Chairs of the Audit and Executive Committees of the Board of Directors, in
accordance with the Company's 2003 Senior Executive Incentive Plan.

 

 

 

 

 